PROST, Circuit Judge.
ORDER
Lewis Halpern moves for an 8-day extension of time, until August 29, 2002, to file his opening brief. We consider whether this appeal should be dismissed.
Halpern previously requested and received three extensions of time totaling 79 days in which to file his brief, originally due on June 8, 2002. After the second extension, the court stated “[n]o further extensions should be anticipated.” After the third extension, the court stated that there would be “[n]o further extensions.”
When the court states “no further extensions,” it means it. Those words are not lightly or routinely added to orders. Halpern did not file a brief within the explicit deadline set by the court and, therefore, his appeal must be dismissed. See Julien v. Zeringue, 864 F.2d 1572, 1574 (Fed.Cir.1989) (“failure to comply with this court’s rules, including the requirements for preparing and filing briefs, appendices and other papers, may result in dismissal of an appeal for failure to prosecute”).
Accordingly,
IT IS ORDERED THAT:
(1) The motion for an extension of time is denied.
(2) Halpern’s appeal is dismissed for failure to file a brief.
(3) Each side shall bear its own costs.